Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 03, 2021

The Court of Appeals hereby passes the following order:

A21I0131. SPIRIT & TRUTH MINISTRIES INTERNATIONAL, INC. v.
     VOICE TO THE NATIONS, INC.

      On January 22, 2021, the trial court issued a writ of possession in favor of
Voice to the Nations, Inc., and on January 29, 2021, the court certified its ruling for
immediate review. Ten days later, on February 8, 2021, Spirit & Truth Ministries
International, Inc. (“Spirit & Truth Ministries”), filed the instant application for
interlocutory review. We lack jurisdiction because the application is untimely.
      Although Spirit & Truth Ministries filed its application within ten days of
obtaining a certificate of immediate review, which would render the application
timely under the general requirements of OCGA § 5-6-34 (b), OCGA § 44-7-56
imposes an additional requirement. Under that code section, an appeal from any
judgment by the trial court in a dispossessory proceeding must be filed within seven
days of the date the judgment was entered. See OCGA § 44-7-56 (“Any judgment by
the trial court shall be appealable pursuant to Chapters 2, 3, 6, and 7 of Title 5,
provided that any such appeal shall be filed within seven days of the date such
judgment was entered . . .”); Radio Sandy Springs v. Allen Road Joint Venture, 311
Ga. App. 334, 335-336 (715 SE2d 752) (2011); Ray M. Wright, Inc. v. Jones, 239 Ga.
App. 521, 522-523 (521 SE2d 456) (1999); see also America Net v. U. S. Cover, 243
Ga. App. 204, 206 (1) (532 SE2d 756) (2000) (discussing the summary or expedited
nature of dispossessory proceedings), overruled on other grounds as recognized by
Smith v. Bell, 346 Ga. App. 152, 156 (816 SE2d 698) (2018).
      The instant application was not filed within seven days of the entry of the writ
of possession and the certificate of immediate review. Accordingly, the application
is untimely, and it is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/03/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.